BLANK ROME LLP
The Chrysler Building
405 Lexington Avenue
New York, New York 10174
(212) 885-5000
Rick Antonoff
Barry N. Seidel
Evan J. Zucker

Attorneys for State Corporation “Deposit Insurance
Agency” in its Capacity as Trustee and Foreign
Representative for the Debtor

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:

         FOREIGN ECONOMIC                                          Chapter 15
         INDUSTRIAL BANK LIMITED,
         “VNESHPROMBANK” LTD.,                                     Case No. 16-13534 (MKV)

                      Debtor in a Foreign Proceeding.

---------------------------------------------------------------x

                                       DECLARATION OF SERVICE

         I, Evan J. Zucker, pursuant to 28 U.S.C. § 1746, hereby declare as follows:

         1.       I am an attorney at the law firm of Blank Rome LLP, counsel for State Corporation

“Deposit Insurance Agency”, the trustee and foreign representative of the Foreign Economic

Industrial Bank Limited, “Vneshprombank” Ltd.

         2.       On the 27th day of December, 2016, I caused true and correct copies of the below-

listed documents to be served via first-class mail, postage fully pre-paid, upon the persons listed on

the service list attached hereto:

              •   Notice of Filing and Hearing on Verified Petition under Chapter 15 of the United
                  States Bankruptcy Code and Notice Pursuant to Fed. R. Bankr. P. 9017 and Fed. R.
                  Civ. P. 44.1;
             •   Chapter 15 Petition for Recognition of Foreign Proceeding [Docket No. 1];

             •   Verified Petition Under Chapter 15 for Recognition of Foreign Main Proceeding
                 [Docket No. 2];

             •   Declaration of Khalizev Aleksandr Victorovich in Support of Verified Petition
                 [Docket No. 3];

             •   Lists and Statements Filed Pursuant to Bankruptcy Rule 1007(a)(4) [Docket
                 No. 4];

             •   Declaration of Sergey S. Sokolov in Support of Verified Petition and Recognition
                 Hearing [Docket No. 5];

             •   Declaration of Khalizev Aleksandr Victorovich on Behalf of the State Corporation
                 “Deposit Insurance Agency,” as Foreign Representative, Pursuant to 11 U.S.C. §
                 1515 and in Support of Verified Petition and Recognition Hearing [Docket No. 6];

             •   Application for Order Scheduling Hearing on Chapter 15 Petition and Specifying
                 Form and Manner of Service of Notice of Hearing [Docket No. 7]; and

             •   Order Scheduling Hearing on Verified Chapter 15 Petition and Specifying Form and
                 Manner of Service and Notice of Hearing [Docket No. 10]

        3.       I declare under penalty of perjury that the foregoing is true and correct to the best of

my knowledge, information and belief.

       Executed on this 27th day of December, 2016 in New York, New York.

                                                BLANK ROME LLP

                                                By:      /s/ Evan J. Zucker
                                                         Rick Antonoff
                                                         Barry N. Seidel
                                                         Evan J. Zucker
                                                         The Chrysler Building
                                                         405 Lexington Avenue
                                                         New York, New York 10174
                                                         (212) 885-5000

                                                Attorneys for State Corporation “Deposit Insurance
                                                Agency” in its Capacity as Trustee
                                                and Foreign Representative for the Debtor




                                                   -2-
                                                    SERVICE LIST



    Chambers of the Honorable Mary Kay Vyskocil              United States Trustee
    UNITED STATES BANKRUPTCY COURT                           Office of the United States Trustee
    SOUTHERN DISTRICT OF NEW YORK                            U.S. Federal Office Building
    One Bowling Green                                        201 Varick Street, Room 1006
    New York, New York 10004-1408                            New York, New York 10014
    (United States Bankruptcy Judge)                         (United States Trustee)



                                                             State Corporation “Deposit Insurance Agency”,
    Foreign Economic Industrial Bank Limited,                the trustee and foreign representative of the
    “Vneshprombank” Ltd.                                     Foreign Economic Industrial Bank Limited,
    Komsomolsky Avenue                                       “Vneshprombank” Ltd.
    42 Building 1                                            Attn: Khalizev Aleksandr Victorovich
    Moscow, 119992                                           Vysotskogo Street, 4
    Russian Federation                                       Moscow, 109240
    (Debtor)                                                 Russian Federation
                                                             (Foreign Representative)



                                                             Alan Van Praag, Esquire
    Sergey S. Sokolov, Esq.
                                                             Edward W. Floyd, Esquire
    MARKS & SOKOLOV, LLC
                                                             EATON & VAN WINKLE LLP
    1835 Market Street, 17th Floor
                                                             3 Park Avenue, 16th Floor
    Philadelphia, Pennsylvania 19103
                                                             New York, New York 10016
    (Russian Counsel to Foreign Representative)
                                                             (Counsel to Plaintiff in SDNY Litigation)




    Marlen Kruzhkov, Esquire
                                                             PANABROKER PROTECTING AND
    Irina Kobylevsky, Esquire
                                                             INDEMNITY ASSOCIATION, S.A.
    GUSRAE KAPLAN NUSBAUM PLLC
                                                             Edificio Banco De Boston,
    120 Wall Street, 25th Floor
                                                             Calle Elvira Mendez
    New York, New York 10005
                                                             Panama City, Republic of Panama
    (Counsel to Co-Defendants in SDNY Litigation)




    SERGUEI SOKOLOV                                          LM PROPERTY MANAGEMENT LLC
    5040 Cedar Creek Drive                                   2 Rector Street, Suite 1202
    Houston, Texas 77056-2402                                New York, New York 10006




148598.01600/104621505v.1
                                   SERVICE LIST




    LM REALTY 10C, LLC                      LM REALTY 18 WEST, LLC
    2 Rector Street, Suite 1202             2 Rector Street, Suite 1202
    New York, New York 10006                New York, New York 10006




    LM REALTY 20A, LLC                      LM REALTY 23H, LLC
    40 Rector Street, Suite 1502            40 Rector Street, Suite 1502
    New York, New York 10006                New York, New York 10006




    LM REALTY 24C, LLC                      LM REALTY 27D, LLC
    40 Rector Street, Suite 1502            40 Rector Street, Suite 1502
    New York, New York 10006                New York, New York 10006




    LM REALTY 31B, LLC
    2 Rector Street, Suite 1202
    New York, New York 10006




148598.01600/104621505v.1
